         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  COLETTE CARPENTER, individually and as
                  Personal Representative of the Estate of CLAYTON
                  CARPENTER, Deceased; JON TERNSTROM and
                  MARIA TERNSTROM,                                                  JUDGMENT IN A CIVIL CASE
                                        Plaintiffs,

                                            V.                                    CASE NUMBER:        CV 419-100

                  LOCKHEED MARTIN CORPORATION,

                                        Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated October 18, 2019, that Defendant's motion to dismiss is hereby granted.

                     Plaintiffs' remaining motion to amend the complaint is denied as moot. This case stands closed.




            10/18/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
